Case 19-61608-grs           Doc 254       Filed 02/20/20 Entered 02/20/20 14:46:46                     Desc Main
                                         Document      Page 1 of 15


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION

                                                     :
In re:                                               :        Chapter 11
                                                     :
Americore Holdings, LLC, et al.1                     :        Case No. 19-61608 (GRS)
                                                     :
                                   Debtors           :        (Jointly Administered)
                                                     :
                                                     :        Honorable Gregory R. Schaaf


    ORDER FOR BANKRUPTCY RULE 2004 EXAMINATION OF GRANT WHITE,
      MICHAEL LEWITT, THE THIRD FRIDAY TOTAL RETURN FUND, L.P.,
      AND THE DEBTORS AND PRODUCTION OF DOCUMENTS BY THEM

         Upon the motion (the “Motion”) of Pelorus Equity Group, Inc. (“Pelorus” or “Movant”),

for the entry of an Order authorizing discovery from Grant White (“Mr. White”), Third Friday

Fund Total Return, L.P. (“Third Friday”), Michael Lewitt (“Mr. Lewitt”), and the Debtors,

Americore Holdings, LLC and its above-captioned affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the form of (a) requests for production of documents and

electronically stored information as requested in Exhibit 1 hereto and (b) oral examinations of

Mr. White, Mr. Lewitt, and representatives of Third Friday and the Debtors, as requested in, and

on the subjects specified in, Exhibit 2 hereto, all as more fully set forth in the Motion; and due

and proper notice of the Motion having been given under the circumstances; and this Court

having found that good and sufficient cause exists for the relief granted by this order, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:



1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799) Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
Case 19-61608-grs        Doc 254    Filed 02/20/20 Entered 02/20/20 14:46:46          Desc Main
                                   Document      Page 2 of 15


          1.    The Motion is GRANTED.


          2.    The Movant is hereby are authorized to issue document requests, notices, and

subpoenas compelling the production of documents and electronically stored information, and

the provision of testimony concerning the transactions among the Debtors, Third Friday, Mr.

Lewitt, and Mr. White as listed in Exhibit 1 and Exhibit 2.

          3.    Service of the document requests, notices, or subpoenas by email is authorized

upon counsel for the Debtors.

          4.    The Debtors will comply with the first three document requests listed in Exhibit

1 by no later than 3 calendar days after entry of this Order. The Debtors will comply with the

remaining document requests listed in Exhibit 1 by no later than 14 calendar days after entry of

this Order.

          5.    Mr. Lewitt, Mr. White and Third Friday will have 14 calendar days from the

service of a subpoena to produce to the Movants all responsive non-privileged documents

requested in the Movants’ subpoena.

          6.    This Order is without prejudice to the rights of the Movant to apply to the Court

for further discovery.

          7.    Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such

notice.

          8.    All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a)

          9.    Notwithstanding anything to the contrary in the Bankruptcy Rules, this Order

shall be immediately effective and enforceable upon entry



                                                2
Case 19-61608-grs          Doc 254     Filed 02/20/20 Entered 02/20/20 14:46:46         Desc Main
                                      Document      Page 3 of 15



         10.        The Movant is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.


This order tendered by:

/s/ Adam M. Back
Lea Pauley Goff, KY Bar No. 81266
STOLL KEENON OGDEN PLLC
500 West Jefferson Street, Suite 2000
Louisville, Kentucky 40202-2828
Phone: (502) 333-6000
lea.goff@skofirm.com

Adam M. Back, KY Bar No. 91003
Timothy R. Wiseman, KY Bar No. 95072
STOLL KEENON OGDEN PLLC
300 West Vine Street, Suite 2100
Lexington, Kentucky 40507-1801
Phone: (859) 231-3000
adam.back@skofirm.com
tim.wiseman@skofirm.com

Counsel for Pelorus Equity Group, Inc.




992139.802139/8117401.1

                                                   3
Case 19-61608-grs       Doc 254      Filed 02/20/20 Entered 02/20/20 14:46:46              Desc Main
                                    Document      Page 4 of 15


                                            EXHIBIT 1

                                 REQUESTED DOCUMENTS

       Pursuant to Bankruptcy Rule 2004, Pelorus Equity Group, Inc. (“Pelorus” or “Movant”),

in the above-captioned chapter 11 cases request that Grant White and the Debtors and their

respective subsidiaries and affiliates produce the following documents and categories of

electronically stored information (these “Document Requests”).

                                          DEFINITIONS

       1.       The terms “You”, “Your”, “Mr. White”, “Debtors”, refer to, without limitation,

predecessors, successors, parents, subsidiaries, affiliates, assigns, joint venturers, partners,

directors, officers, employees, accountants, representatives, agents, attorneys, law firms, and

investigators, acting or purporting to act on Mr. White’s and/or the Debtors’ behalf, and all entities

in which any of the foregoing have a legal or equitable interest.

       2.       “Bankruptcy Filing” refers to the voluntary petitions filed by the Debtors on

December 31, 2019 under chapter 11 of title 11 of the United States Bankruptcy Code in the

United States Bankruptcy Court for the Eastern District of Kentucky.

       3.       The term “Communication” shall mean any utterance, notation, or statement of any

nature whatsoever, by and to whomsoever made, including, but not limited to, correspondence,

conversations, dialogues, discussions, interviews, consultations, agreements, and other

understandings between or among two or more persons, whether made orally, by Document, made

face-to-face, or made by telephone, mail, email, personal delivery, or otherwise.




                                                  1
Case 19-61608-grs       Doc 254      Filed 02/20/20 Entered 02/20/20 14:46:46               Desc Main
                                    Document      Page 5 of 15


       4.       The term “Debtors” refers to the Debtors in these chapter 11 cases and includes

the following entities, Americore Holdings, LLC, Americore Health, LLC, Americore Health

Enterprises, LLC, Ellwood Medical Center, LLC, Ellwood Medical Center Real Estate, LLC,

Ellwood Medical Center Operations, LLC, Pineville Medical Center, LLC, Izard County Medical

Center, LLC, Success Healthcare 2, LLC, St. Alexius Properties, LLC, and St. Alexius Hospital

Corporation #1, as well as any person or entity acting for or on behalf of the Debtors.

       5.       The term “Budgets” shall have the meaning given in the Debtors’ request for

debtor in possession financing in these chapter 11 cases, as found at Docket Entry 98.

       6.       “Document” shall mean any medium upon which intelligence or information can

be recorded or retrieved, and includes, without limitation, the original and each non-identical

copy, regardless of origin and location, of any book, pamphlet, periodical, letter, memorandum

(including any memorandum or report of a meeting or conversation), invoice, bill, order form,

receipt, financial statement, accounting entry, diary, calendar, email, telex, telegram, cable, report,

record, contract, agreement, study, notes, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet or data

processing card, or any other written, recorded, transcribed, punched, taped, filmed, or graphic

matter, however produced or reproduced, which is in your possession, custody, or control or

which was, but is no longer, in your possession, custody, or control, and is used in the broadest

possible sense permissible under relevant Federal Rules of Civil Procedure and Federal Rules of

Bankruptcy Procedure. To the extent documents are in electronic form, they are requested in the

form in which they were originally generated and kept.
Case 19-61608-grs        Doc 254     Filed 02/20/20 Entered 02/20/20 14:46:46            Desc Main
                                    Document      Page 6 of 15


       7.        The term “Mr. White” refers to Grant White, the founder and CEO of Americore

Holdings, LLC, Americore Health, LLC and Americore Health Enterprises, LLC, who directly or

indirectly owns the majority of the equity interests in the Debtors

       8.        The term “Third Friday” refers to The Third Friday Total Return Fund, L.P.



9.      The term “Health Loan Agreement” refers to the loan agreement dated January 2,

2018, between Americore Health, LLC, and Third Friday, as well as subsequent

modifications or amendments.

       10.       The term “Holdings Loan Agreement” refers to the agreement dated May 1, 2018,

between Americore Holdings, LLC, and Third Friday, as well as subsequent modifications or

amendments.

       11.       The term “Forbearance Agreements” refers to all forbearance agreements among

Mr. White, Americore Holdings, LLC, Americore Health, LLC, Americore Health Enterprises,

LLC, and/or Third Friday, as well as subsequent modifications or amendments.

       12.       The term “Identify” when referring to a:

       (a) fact means to state each known fact concerning the information requested by the

             Document Request, including, without limitation, (i) the identity of each person having

             knowledge of each fact or opinion relating to the information requested; (ii) the

             identity of each document showing or relating to the answer given or any part of the

             answer given; and (iii) all relevant dates and time periods.

       (b) document means to provide information, including, without limitation, about (i) the

             type of document; (ii) the contents of the document; (iii) the authors, addressees, and

             recipients of the document; and (iv) the date of the document.




                                                   3
Case 19-61608-grs       Doc 254      Filed 02/20/20 Entered 02/20/20 14:46:46              Desc Main
                                    Document      Page 7 of 15


       (c) person means to provide information, including, without limitation, the individual’s

            full name, present or last known home address and business address, and present or

            last known home telephone number and business telephone number.

                                        INSTRUCTIONS

       1.       These Document Requests shall be construed to include any supplemental,

additional, or future responsive information that is later discovered, received, obtained, or created,

and that is required to be produced pursuant to these Document Requests.

       2.       In the event that you perceive any ambiguity in a Document Request, you should

identify the ambiguity and define your interpretation of the ambiguity in your response to the

Document Request. You shall resolve any perceived ambiguity in favor of the most complete

disclosure and answer in the alternative where possible.

       3.       The singular shall be construed to include the plural, and vice versa; the present

tense shall be construed to include the past tense, and vice versa; and male or female gender

references shall be construed in the generic sense.

       3.       Produce all documents as they are kept in the usual and ordinary course of business,

complete with any labels, file markings, or other identifying features, together with the file folders

within which such documents are maintained. In the alternative, produce all documents organized

and labeled such that they correspond to the appropriate Document Request.

       4.       Electronically stored information (“ESI”) shall be produced in the following forms:

(A) for structured data from any claims submission or claims administration database, ANSI 837 file,

or other similar data types or sources, produce a delimited text file suitable for loading in an SQL

database, with information and fields for each claim, and (B) for other electronically stored

information, produce it in the form in which it is ordinarily maintained (.DOC, .XLS, .PPT, or




                                                  4
Case 19-61608-grs        Doc 254     Filed 02/20/20 Entered 02/20/20 14:46:46               Desc Main
                                    Document      Page 8 of 15


.PST/.NSF for email) or in single page .TIFF files with searchable extracted metadata, including (i)

for email, the author, recipient, carbon copy recipients, blind carbon copy recipients, date, subject,

attachment info, and searchable full text, and (ii) for other files, the create date, document author,

and searchable text of the document. TIFF files and metadata should be provided in a format suitable

for loading into standard litigation support databases such as Relativity. Requests for “documents”

include requests for ESI concerning the same subject matter.

        5.      Any document or item of ESI responsive to these Document Requests that you do

not provide, in whole or in part, because of a claim of privilege or work product, or for any other

reason, shall be identified in a log providing each document’s (i) general subject matter; (ii) identity

of persons to whom the document, or any portion thereof, has already been revealed; (iii) source

of the document; and (iv) the basis upon which the document is being withheld.

        7.      The words “and” and “or” shall be used conjunctively and disjunctively; “and”

shall also mean “or” and “and/or,” and “or” shall also mean “and” and “and/or.”

        8.      Unless otherwise specifically noted, each Document Request seeks information for

the period from February 1, 2017 to the present.

                                REQUESTS FOR PRODUCTION

        1.      All Documents and/or ESI that constitute, regard, or refer to the Forbearance

Agreements.

RESPONSE:

        2.      All Documents and/or ESI that constitute, regard, or refer to the Health Loan

Agreement.

RESPONSE:




                                                   5
Case 19-61608-grs        Doc 254    Filed 02/20/20 Entered 02/20/20 14:46:46           Desc Main
                                   Document      Page 9 of 15


       3.        All Documents and/or ESI that constitute, regard, or refer to the Holdings Loan

Agreement.

RESPONSE:

       4.        All Documents and ESI related to any valuations or appraisals of any assets owned

by Success Healthcare 2, LLC, St. Alexius Properties, LLC, St. Alexius Hospital Corporation #1,

Ellwood Medical Center, LLC; Ellwood Medical Center Real Estate, LLC, and/or Ellwood

Medical Center Operations, LLC.

RESPONSE:

       5.        All letters of intent, memoranda of understanding, contracts, agreements, and

Communications between or among any of the Debtors, Grant White, Michael Lewitt, and/or

Third Friday, including but not limited to, amendments, supplements, and extensions of contracts

or agreements.

RESPONSE:

       6.        All Documents and ESI regarding any threatened, filed, or pending investigations,

claims or lawsuits against any of the Debtors, Grant White, Michael Lewitt or Third Friday,

including but not limited to, Documents and ESI consisting of or relating to Communications

concerning that issue.

RESPONSE:

       7.        All Documents and ESI regarding any debtor in possession financing offers or

proposals received by the Debtors, including, but not limited to, the bids referenced in the

Declaration of Eric Weissman filed with the Court on January 16, 2020.

RESPONSE:




                                                 6
Case 19-61608-grs        Doc 254    Filed 02/20/20 Entered 02/20/20 14:46:46             Desc Main
                                   Document     Page 10 of 15


        8.       All Documents and ESI relating to or supporting the Budgets and any projections

found therein.

RESPONSE:

        9.       All Documents and/or ESI that constitute, regard, or refer to the Debtors’

Document retention policies and procedures for the retention and destruction of Documents and

ESI.

RESPONSE:

        10.      All Documents and ESI that (a) regard, refer to, or relate to each of the Debtors’

corporate structure and the specific legal entities directly or indirectly involved with the Debtors

and (b) describe the nature of that involvement.

RESPONSE:

        11.      All Documents and ESI relating to the financial condition of the Debtors,

including but not limited to financial statements, balance sheets and all attachments, Documents

and ESI analyzing, reporting, discussing, or otherwise relating to the Debtors’ solvency or lack

thereof, ability or inability to pay amounts as they became due, and/or adequacy of capital to carry

on their business activities.

RESPONSE:

        12.      All Documents and ESI constituting, referring to or relating to the Debtors’ local,

state, and federal tax filings.

RESPONSE:

        13.      All Documents and ESI constituting, evidencing, or relating to any

communication between the Debtors and JMB Capital Lenders related to any loan, including but




                                                   7
Case 19-61608-grs       Doc 254    Filed 02/20/20 Entered 02/20/20 14:46:46         Desc Main
                                  Document     Page 11 of 15


not limited to, Documents and ESI regarding loan requests, loan amounts, collateral related to

such loan, or the purpose for any such loan.

RESPONSE:

          14.   All Documents and ESI constituting, evidencing, or relating to any

communication between the Debtors and Wilshire Pacific Capital Advisors, LLC related to any

loan, including but not limited to, Documents and ESI regarding loan requests, loan amounts,

collateral related to such loan, or the purpose for any such loan.

RESPONSE:

          15.   Any Communications that any of the Debtors had among the Debtors regarding

the Debtors’ Bankruptcy Filing or potential need to file for bankruptcy.

RESPONSE:

          16.   All Documents and ESI constituting, evidencing, or relating to any

communication between or among the Debtors, Grant White, Michael Lewitt, and/or Third

Friday.

RESPONSE:




                                                  8
Case 19-61608-grs       Doc 254     Filed 02/20/20 Entered 02/20/20 14:46:46               Desc Main
                                   Document     Page 12 of 15


                                            EXHIBIT 2

                                  REQUESTED TESTIMONY

       The Movant seeks the oral examinations of Grant White and Michael Lewitt in their

personal capacities.

                                     DEPOSITION TOPICS

                                          DEFINITIONS

       1.       The terms “You”, “Your”, “Mr. White”, “Debtors”, refer to, without limitation,

predecessors, successors, parents, subsidiaries, affiliates, assigns, joint venturers, partners,

directors, officers, employees, accountants, representatives, agents, attorneys, law firms, and

investigators, acting or purporting to act on Mr. White’s and/or the Debtors’ behalf, and all entities

in which any of the foregoing have a legal or equitable interest.

       2.       “Bankruptcy Filing” refers to the voluntary petitions filed by the Debtors on

December 31, 2019 under chapter 11 of title 11 of the United States Bankruptcy Code in the

United States Bankruptcy Court for the Eastern District of Kentucky.

       3.       The term “Communication” shall mean any utterance, notation, or statement of any

nature whatsoever, by and to whomsoever made, including, but not limited to, correspondence,

conversations, dialogues, discussions, interviews, consultations, agreements, and other

understandings between or among two or more persons, whether made orally, by Document, made

face-to-face, or made by telephone, mail, email, personal delivery, or otherwise.




                                                  1
Case 19-61608-grs       Doc 254     Filed 02/20/20 Entered 02/20/20 14:46:46                Desc Main
                                   Document     Page 13 of 15


       4.       The term “Debtors” refers to the Debtors in these chapter 11 cases and includes

the following entities, Americore Holdings, LLC, Americore Health, LLC, Americore Health

Enterprises, LLC, Ellwood Medical Center, LLC, Ellwood Medical Center Real Estate, LLC,

Ellwood Medical Center Operations, LLC, Pineville Medical Center, LLC, Izard County Medical

Center, LLC, Success Healthcare 2, LLC, St. Alexius Properties, LLC, and St. Alexius Hospital

Corporation #1, as well as any person or entity acting for or on behalf of the Debtors.

       5.       “Document” shall mean any medium upon which intelligence or information can

be recorded or retrieved, and includes, without limitation, the original and each non-identical

copy, regardless of origin and location, of any book, pamphlet, periodical, letter, memorandum

(including any memorandum or report of a meeting or conversation), invoice, bill, order form,

receipt, financial statement, accounting entry, diary, calendar, email, telex, telegram, cable, report,

record, contract, agreement, study, notes, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet or data

processing card, or any other written, recorded, transcribed, punched, taped, filmed, or graphic

matter, however produced or reproduced, which is in your possession, custody, or control or

which was, but is no longer, in your possession, custody, or control, and is used in the broadest

possible sense permissible under relevant Federal Rules of Civil Procedure and Federal Rules of

Bankruptcy Procedure. To the extent documents are in electronic form, they are requested in the

form in which they were originally generated and kept.

       6.       The term “Mr. White” refers to Grant White, the founder and CEO of Americore

Holdings, LLC, Americore Health, LLC and Americore Health Enterprises, LLC, who directly or

indirectly owns the majority of the equity interests in the Debtors

       7.       The term “Third Friday” refers to The Third Friday Total Return Fund, L.P.
Case 19-61608-grs        Doc 254     Filed 02/20/20 Entered 02/20/20 14:46:46            Desc Main
                                    Document     Page 14 of 15


       8.        The term “Health Loan Agreement” refers to the loan agreement dated January 2,

2018, between Americore Health, LLC, and Third Friday, as well as subsequent modifications or

amendments.

       9.        The term “Holdings Loan Agreement” refers to the agreement dated May 1, 2018,

between Americore Holdings, LLC, and Third Friday, as well as subsequent modifications or

amendments.

       10.       The term “Forbearance Agreements” refers to certain forbearance agreements

among Mr. White, Americore Holdings, LLC, Americore Health, LLC, Americore Health

Enterprises, LLC, and/or Third Friday, as well as subsequent modifications or amendments

       11.       The term “Identify” when referring to a:

       (a) fact means to state each known fact concerning the information requested by the

             Document Request, including, without limitation, (i) the identity of each person having

             knowledge of each fact or opinion relating to the information requested; (ii) the

             identity of each document showing or relating to the answer given or any part of the

             answer given; and (iii) all relevant dates and time periods.

       (b) document means to provide information, including, without limitation, about (i) the

             type of document; (ii) the contents of the document; (iii) the authors, addressees, and

             recipients of the document; and (iv) the date of the document.

       (c) person means to provide information, including, without limitation, the individual’s

             full name, present or last known home address and business address, and present or

             last known home telephone number and business telephone number.
      Case 19-61608-grs              Doc 254      Filed 02/20/20 Entered 02/20/20 14:46:46                          Desc Main
                                                 Document     Page 15 of 15


                                                              INSTRUCTIONS

                         In addition to Mr. White and Mr. Lewitt, each of the Debtors and The Third Friday Total

                Return Fund, L.P. (“Third Friday”), must designate one or more officers, directors, managing

                agents, or other persons with the relevant knowledge to testify about the Topics set forth below:

                                                                   TOPICS

                         1.        The purpose, terms, and intent of the Forbearance Agreements, the Health Loan

                Agreement, and the Holdings Loan Agreement.

                         2.        Contracts and agreements between any of the Debtors, Michael Lewitt, and/or

                Third Friday in effect at any time from February 1, 2017 to the present.

                         3.        Any valuations or appraisals of assets owned by Success Healthcare 2, LLC, St.

                Alexius Properties, LLC, St. Alexius Hospital Corporation #1, Ellwood Medical Center, LLC;

                Ellwood Medical Center Real Estate, LLC, and /or Ellwood Medical Center Operations, LLC

                (5283.

                         4.        Any and all Communications related to decisions concerning Forbearance

                Agreements, the Health Loan Agreement, and/or the Holdings Loan Agreement.

                         5.        Communications that Mr. White, Third Friday, or any of the Debtors had regarding

                the Forbearance Agreements, the Health Loan Agreement, and/or the Holdings Loan Agreement.

                         6.        Knowledge of any threatened, filed, or pending investigations against Grant White,

                Third Friday, or Michael Lewitt.



                992139.802139/8117497.1




                                                                   4


___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                       Signed By:
                                                                       Gregory R. Schaaf
                                                                       Bankruptcy Judge
                                                                       Dated: Thursday, February 20, 2020
                                                                       (grs)
